Tilson, Judge:
In submitting this appeal, counsel for the respective parties have agreed that the issues herein are the same in all material respects as those involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
*274Upon the facts of record and following the cited authority I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added to cover the so-called British purchase tax. Judgment will be rendered accordingly.